Exhibit 10.1

 

XILINX MASTER DISTRIBUTOR AGREEMENT

 

THIS XILINX MASTER DISTRIBUTOR AGREEMENT (this “Agreement”) is effective as of
the 27th day of July 2005 (“Effective Date”), by and between Xilinx, Inc.,
Xilinx Ireland Unlimited, Xilinx Asia Pacific Pte. Ltd. (collectively and
individually, “Xilinx”), and Avnet, Inc. (“Distributor”).

 

RECITALS

 

Xilinx is engaged in the business of developing, manufacturing and marketing
certain integrated circuits and related products and services;

 

Distributor is engaged in the business of marketing and selling electronic
devices in the Territory (as defined below);

 

Xilinx and Distributor desire to enter into this Agreement for the term stated
in Article 3 in accordance with the terms and conditions set forth below.

 

AGREEMENT

 

NOW THEREFORE, in view of the Recitals and in consideration of the obligations
and undertakings set forth below, Xilinx and Distributor agree as follows:

 


1.             DEFINITIONS

 


1.1           “AFFILIATES” MEANS AN ENTITY THAT CONTROLS OR IS CONTROLLED BY A
PARTY HERETO OR IS UNDER COMMON CONTROL WITH A PARTY HERETO.  FOR THIS PURPOSE,
“CONTROL” MEANS THAT MORE THAN FIFTY PERCENT (50%) OF THE CONTROLLED ENTITY’S
SHARES OR OWNERSHIP INTEREST REPRESENTING THE RIGHT TO MAKE DECISIONS FOR SUCH
ENTITY ARE OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY THE CONTROLLING
ENTITY.


 

1.2           “Custom Product” means Xilinx’s non-standard semiconductor devices
such as Hardwire™ and EasyPath™, engineering samples (marked “ES”), die, and
devices made pursuant to customer specifications, and devices for which there is
no alternative distribution channel.  Custom Products are excluded from this
Agreement unless incorporated by Addendum.

 

1.3           “Guidelines” mean the policies and procedures that Xilinx posts on
its “Sales Partner” website (under Channel Management) and updates from time to
time.

 

1.4           “Price” means Distributor’s Cost for any Products ordered pursuant
to this Agreement as set forth in price purchase schedules, bulletins, Xilinx
quotations, the Price Book and identified therein as “Distributor Cost.”

 

1.5           “Price Book” means Xilinx’s periodic publication containing
schedules of available Products, Prices, and Xilinx’s standard terms and
conditions for sale of Products.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

1

--------------------------------------------------------------------------------


 

1.6           “Product” means Xilinx’s standard semiconductor logic devices
listed in Xilinx’s Price Book and as otherwise provided at Xilinx’s discretion.

 

1.7           “Specifications” mean Xilinx’s technical data sheet published on
its website as may be modified from time to time.

 

1.8           “Territory” means a geographic location(s) or customer account(s)
in which Distributor has rights to sell Product pursuant to the terms of this
Agreement as designated in Exhibit A, attached hereto and incorporated herein by
reference.

 

1.9           “Xilinx Designated Location” means Xilinx’s warehouse or the
warehouse of any third party providing warehouse services to Xilinx.

 


2.             APPOINTMENT/TERRITORY


 

Xilinx hereby appoints Distributor and Distributor hereby accepts the
appointment, as the non-exclusive distributor for the sale of Products in the
Territory.  It is the intention of the parties that the Affiliates of
Distributor identified on Exhibit A shall be bound by the terms of this
Agreement.

 


3.             TERM


 

This Agreement shall continue in force for a period of [* * *] from the
Effective Date (the “Term”) hereof unless terminated earlier pursuant to the
terms hereof, and shall automatically be renewed thereafter for additional [* *
*] periods at all anniversary dates hereof unless this Agreement is otherwise
terminated as elsewhere provided herein.

 


4.             OBLIGATIONS AND RESERVED RIGHTS OF XILINX


 


4.1           XILINX SHALL KEEP DISTRIBUTOR INFORMED ON A TIMELY BASIS OF
CHANGES AND INNOVATIONS IN PERFORMANCE, USES AND APPLICATIONS OF ALL PRODUCTS.


 


4.2           XILINX SHALL PROVIDE TRAINING OPPORTUNITIES IN MARKETING THE
PRODUCTS TO PERSONNEL IDENTIFIED BY DISTRIBUTORS.  SUCH TRAINING SHALL BE HELD
THROUGH METHODS AND AT THE TIMES AND LOCATIONS AS MUTUALLY AGREED BY THE
PARTIES.


 


4.3           XILINX, AT ITS EXPENSE, SHALL PERIODICALLY PROVIDE DISTRIBUTOR
WITH REASONABLY SUFFICIENT QUANTITIES OF XILINX’S ADVERTISING AND PROMOTIONAL
MATERIALS, PRICING INFORMATION AND TECHNICAL DATA RELATED TO THE PRODUCTS.


 

4.4           Xilinx reserves the rights to market, solicit, and make direct and
indirect sales of the Products and Custom Products in the Territory and to
appoint other non-exclusive distributors of the Products and Custom Products in
the Territory.

 


5.             DISTRIBUTOR GUIDELINES


 

5.1           The Guidelines are hereby incorporated in this Agreement and made
a part hereof.  Xilinx has the right to amend the Guidelines without
Distributor’s consent if Distributor’s obligations remain substantially
unaffected or such changes are compulsory by law.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

5.2           Xilinx shall give notice of amendments by individual e-mail
communication and on its website.

 

5.3           Distributor can object to an amendment to the Guidelines that does
not meet the criteria of Section 5.1 within a period of four (4) weeks after the
notification of the amendment.  If Distributor does not object to the amendment
within this period, it shall come into effect.

 

5.4           If Distributor objects to the amendments to the Guidelines,
specifying the provisions objected to and giving reasons in writing within the
four-week period, the dispute will be escalated for resolution during such time
the Guidelines that were in effect prior to such objectionable amendments shall
remain valid for Distributor.

 

5.5           Any conflict between this Agreement and the Guidelines will be
resolved in favor of the Agreement.

 


6.             DUTIES OF DISTRIBUTOR


 


6.1           DISTRIBUTOR SHALL USE ITS REASONABLE COMMERCIAL EFFORTS
COMMENSURATE WITH ITS OVERALL BUSINESS TO VIGOROUSLY PROMOTE THE SALE OF THE
PRODUCTS.


 


6.2           BOTH PARTIES MUTUALLY AGREE TO TAKE STEPS TO STOCK DISTRIBUTOR’S
INVENTORY OF THE PRODUCTS IN [* * *] WITH THE INTENT OF MAINTAINING [* * *]
PERCENT [* * *] OF DISTRIBUTOR’S INVENTORY IN THOSE [* * *] FROM THE EFFECTIVE
DATE.  DISTRIBUTOR SHALL BE ELIGIBLE FOR XILINX’S INVENTORY RELIEF PROGRAM
PURSUANT TO ADDENDUM A.


 


6.3           DISTRIBUTOR SHALL SEND TO XILINX BY ELECTRONIC MEANS POINT OF
SALE, INVENTORY, AND END CUSTOMER BACKLOG REPORTS, TRANSACTION DATA, AND
BUSINESS PERFORMANCE METRICS IN THE FORM AND IN THE TIME FRAME REQUESTED BY
XILINX IN THE GUIDELINES.


 


6.4           DISTRIBUTOR AGREES TO FOLLOW XILINX’S POLICIES STATED IN THE
GUIDELINES WITH REGARD TO ADHERING TO GAAP (GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES).


 


6.5           IF THE PRODUCTS INCLUDE SEMICONDUCTOR DEVICES THAT DISTRIBUTOR OR
A SUBCONTRACTOR OF DISTRIBUTOR PROGRAMS AS A SERVICE TO ITS CUSTOMER,
DISTRIBUTOR SHALL INDICATE TO ITS CUSTOMER THAT SUCH PRODUCTS HAVE BEEN
PROGRAMMED AND DISTRIBUTOR WARRANTS THAT ALL PROGRAMMING PERFORMED ON THE
PRODUCTS BY DISTRIBUTOR SHALL BE PERFORMED IN A WORKMANLIKE MANNER AND IN
ACCORDANCE WITH THE INSTRUCTIONS AND SPECIFICATIONS FOR SUCH PROGRAMMING. 
PROGRAMMING SHALL BE CONDUCTED ONLY AT CERTIFIED LOCATIONS WITH THE INTENT OF [*
* *] FROM THE EFFECTIVE DATE.


 


6.6           DISTRIBUTOR ASSUMES ALL RESPONSIBILITY FOR DEFECTS IN AND DAMAGE
CAUSED TO AND/OR BY SUCH PRODUCTS RESULTING FROM IMPROPER OR INCOMPLETE
PROGRAMMING.


 

6.7           Distributor shall trace its sales of the Products to customers by
sorting and tracking such sales according to ordering part number (including
speed grade designators and packaging including the number of pins and/or
balls).  In addition, Distributor shall make reasonable commercial efforts to
trace lot code and/or date code within a time frame to be mutually agreed. 
Xilinx shall provide this information on either the Product’s top mark or the
box label bar code.  Distributor further agrees to provide Xilinx with a written
report sorting and tracing the Products according to the criteria designated by
Xilinx within twenty-four (24) hours of receipt of Xilinx’s written request.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

6.8           Distributor shall not seek customers or advertise the Products
outside the Territory or establish any sales office, repair, support or
maintenance facilities outside the Territory without the prior written consent
of Xilinx.

 

6.9           Distributor shall ensure that it does not employ child labor, its
employees and contractors are ensured their individual human rights, that they
are advised of the basic terms and conditions of their employment, that they
receive wages that are at least the legislated minimum, that workers are not
subject to unlawful discrimination and that working conditions are healthy and
safe in all respects.

 


7.             PRICE/PRICE CHANGE


 


7.1           PRICES ARE SUBJECT TO CHANGE BY XILINX AT ANY TIME.  PRICE CHANGES
SHALL BE EFFECTIVE UPON PUBLICATION AND NOT LESS THAN FIVE (5) DAYS PRIOR
WRITTEN NOTICE TO DISTRIBUTOR.


 


7.2           IN THE EVENT THAT XILINX DECREASES THE PRICE OF ANY PRODUCT,
DISTRIBUTOR WILL BE ENTITLED TO AN ADJUSTMENT EQUAL TO THE DIFFERENCE BETWEEN
THE PRICE PAID BY DISTRIBUTOR, NET OF ANY PRIOR ADJUSTMENTS GRANTED BY XILINX,
AND THE NEW DECREASED PRICE FOR THE PRODUCT MULTIPLIED BY THE QUANTITY OF SUCH
PRODUCT IN DISTRIBUTOR’S INVENTORY ON THE EFFECTIVE DATE OF THE REDUCTION. IN
THE EVENT THAT XILINX INCREASES THE PRICE OF ANY PRODUCT AS A RESULT OF ERROR OR
CHANGE IN PRICING STRATEGY, XILINX WILL NOTIFY DISTRIBUTOR OF THE SAME, AND
DISTRIBUTOR MAY EITHER (I) ACCEPT SUCH INCREASE IN PRICE, WHEREUPON XILINX BE
ENTITLED TO AN ADJUSTMENT EQUAL TO THE DIFFERENCE BETWEEN THE PRICE PAID BY
DISTRIBUTOR, NET OF ANY PRIOR ADJUSTMENTS GRANTED BY XILINX, AND THE NEW
INCREASED PRICE FOR THE PRODUCT MULTIPLIED BY THE QUANTITY OF SUCH PRODUCT IN
DISTRIBUTOR’S INVENTORY ON THE EFFECTIVE DATE OF THE INCREASE OR (II) RETURN ALL
OR A PORTION OF THE APPLICABLE INVENTORY OF PRODUCT TO XILINX.  SIMILAR PRICE
ADJUSTMENTS WILL ALSO BE MADE ON ALL SUCH PRODUCTS IN TRANSIT TO DISTRIBUTOR ON
THE EFFECTIVE DATE OF SUCH PRICE CHANGE.


 


7.2.1        DISTRIBUTOR SHALL SUBMIT TO XILINX, ON THE LATER OF THIRTY (30)
WORKING DAYS AFTER RECEIVING NOTICE OF SUCH PRICE CHANGE OR AFTER THE EFFECTIVE
DATE OF SUCH PRICE CHANGE, A PRODUCT INVENTORY REPORT AS OF THE EFFECTIVE DATE
OF SUCH PRICE CHANGE AND THE NET DOLLAR VALUE OF THE PRICE ADJUSTMENT.


 


7.2.2        XILINX SHALL BE DEEMED TO HAVE VERIFIED THE PRODUCT INVENTORY
REPORT AND THE NET DOLLAR VALUE OF THE ADJUSTMENT UNLESS XILINX CONTESTS THE
SAME IN WRITING WITHIN THIRTY (30) DAYS AFTER RECEIVING SUCH REPORT. 
UNCONTESTED CLAIMS FOR PRICE ADJUSTMENTS SHALL BE APPLIED TO DISTRIBUTOR’S
ACCOUNT AS OF THE EFFECTIVE DATE OF SUCH PRICE CHANGE.


 


7.2.3        ALL PRODUCTS SHIPPED ON OR AFTER THE EFFECTIVE DATE OF ANY PRICE
CHANGE WILL BE SHIPPED AND INVOICED AT THE PRICE IN EFFECT AT THE TIME OF
SHIPMENT.


 

7.3           All monetary transactions between Distributor and Xilinx will take
place in US Dollars.

 


8.             TAXES


 

8.1           Prices are exclusive of all federal, state, municipal or other
government, excise, use, occupational, sales, goods and services, value added or
like taxes or duties now in force or enacted in the future (other than taxes
levied on Xilinx’s income) that Xilinx may be required to collect or pay upon
sale or shipment of the Products (collectively, “Taxes”).

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

8.2           Distributor agrees to pay all Taxes unless Distributor is exempt
therefrom.  If Distributor claims that it is exempt from Taxes, Distributor will
provide Xilinx with an exemption resale certificate or other appropriate
evidence to show that it is exempt from the relevant Taxes.  In the event Xilinx
is required to pay any Taxes at the time of sale or thereafter, Distributor
agrees to reimburse Xilinx therefor.

 


9.             PAYMENT/SETTLEMENT


 


9.1           PAYMENT TERMS FOR ALL PRODUCTS PURCHASED HEREUNDER BY DISTRIBUTOR
SHALL BE NET [* * *] DAYS FROM DATE OF INVOICE; PROVIDED, HOWEVER, XILINX
RESERVES THE RIGHT TO REQUIRE DIFFERENT PAYMENT TERMS BASED ON CREDIT REVIEWS OF
DISTRIBUTOR FROM TIME TO TIME, INCLUDING, BUT NOT LIMITED TO, THE EXECUTION OF A
SECURITY AGREEMENT AS DEEMED APPROPRIATE BY XILINX.  FURTHER, XILINX RESERVES
THE RIGHT TO CHARGE INTEREST AT THE RATE OF ONE PERCENT (1.0%) PER MONTH ON THE
OUTSTANDING BALANCE OF ALL UNDISPUTED INVOICES MORE THAN [* * *] DAYS PAST DUE.


 


9.2           DISTRIBUTOR SHALL NOTIFY XILINX IN WRITING IF IT DISPUTES ANY
INVOICE OR ADJUSTMENT WITHIN TEN (10) DAYS OF THE DATE THEREOF AND PROVIDE
XILINX WITH A DETAILED ACCOUNTING OF ITS BASIS FOR DISPUTING SUCH INVOICE OR
ADJUSTMENT.  THE PARTIES SHALL USE REASONABLE EFFORTS TO RESOLVE THE DISPUTE
WITHIN FORTY-FIVE (45) DAYS OF THE DATE XILINX WAS NOTIFIED OF THE DISPUTE.


 


9.3           ALL FINANCIAL TRANSACTIONS WITH RESPECT TO RMAS (INCLUDING STOCK
ROTATIONS) UNDER THIS AGREEMENT SHALL BE SETTLED WITHIN [* * *] DAYS. 
DISTRIBUTOR AGREES NOT TO ENGAGE IN [* * *] OF ANY SUCH TRANSACTIONS WITH
XILINX.


 

9.4           With respect solely to operations conducted by Distributor in [* *
*], Xilinx offers the Currency Exchange Rate Risk Sharing Program as set forth
in Addendum B.

 


10.      WARRANTY OF TITLE


 


10.1         XILINX WARRANTS THE TITLE TO ALL PRODUCTS TO BE SOLD TO DISTRIBUTOR
HEREUNDER AND WARRANTS THAT SUCH PRODUCTS ARE NOT SUBJECT TO ANY SECURITY
INTERESTS, LIENS OR OTHER ENCUMBRANCES.


 


10.2         XILINX OWNS ALL TITLE AND INTEREST IN AND/OR HAS ALL NECESSARY
RIGHTS TO THE PRODUCTS WHICH ARE NOW OR MAY HEREAFTER BE SUBJECT TO THIS
AGREEMENT AND ALL PATENTS, TRADEMARKS, TRADE NAMES, COPYRIGHTS, TRADE SECRETS
AND MASK WORK RIGHTS APPLICABLE TO THE PRODUCTS.


 


11.      SHIPMENT, TITLE & RISK OF LOSS


 


11.1         EXCEPT WHERE OTHERWISE AGREED IN WRITING, SHIPPING TERMS SHALL BE
FCA (XILINX DESIGNATED LOCATION) (INCOTERMS 2000), AND DISTRIBUTOR SHALL PAY ALL
APPLICABLE FREIGHT, INSURANCE, DUTIES, AND IMPORT CHARGES FOR DELIVERY OF THE
PRODUCT FROM THE XILINX DESIGNATED LOCATION TO THE LOCATION SPECIFIED BY
DISTRIBUTOR. PRODUCTS SHIPPED TO THE UNITED STATES WILL BE FOB (XILINX
DESIGNATED LOCATION) WITHIN THE UNITED STATES. DISTRIBUTOR SHALL HAVE THE RIGHT
TO DESIGNATE THE COMMON CARRIER TO WHICH XILINX SHALL TENDER THE PRODUCT AT THE
XILINX DESIGNATED LOCATION, AND, IN ABSENCE OF SUCH SPECIFICATION BY
DISTRIBUTOR, XILINX SHALL SELECT THE CARRIER IN ITS REASONABLE DISCRETION.


 

11.2         Title and risk of loss shall pass to Distributor immediately upon
tender of the Product to the freight forwarder or carrier at the Xilinx
Designated Location.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 


12.      PURCHASE ORDERS AND ORDER CHANGES


 


12.1         ALL PURCHASES OF PRODUCTS PURSUANT TO THIS AGREEMENT SHALL BE MADE
BY ISSUANCE OF PURCHASE ORDERS AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT.


 


12.2         PURCHASE ORDERS SHALL STATE UNIT QUANTITIES, UNIT DESCRIPTIONS,
APPLICABLE PRICES, REQUESTED DELIVERY DATES AND SHIPPING INSTRUCTIONS. 
DISTRIBUTOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE FIRM QUANTITY
AND SHIPMENT RELEASES CONSISTENT WITH XILINX’S THEN-CURRENT LEAD TIMES FOR
PRODUCTS ORDERED.  ALL PURCHASE ORDERS ARE SUBJECT TO ACCEPTANCE BY XILINX AND
XILINX RESERVES THE RIGHT TO REFUSE ANY ORDER OR REQUIREMENTS OF DISTRIBUTOR.


 


12.3         DISTRIBUTOR MAY CHANGE OR CANCEL ORDERS OR RESCHEDULE SHIPMENT
DATES FOR ANY PRODUCTS ORDERED, PROVIDED THAT DISTRIBUTOR NOTIFIES XILINX AT
LEAST THIRTY (30) DAYS PRIOR TO THE CURRENT SHIPMENT DATE. “SHIPMENT DATE” MEANS
THE DATE ON WHICH THE PRODUCTS ARE TO BE SHIPPED FROM THE XILINX DESIGNATED
LOCATION.  NOTWITHSTANDING THE ABOVE, ON AN EXCEPTION BASIS, DISTRIBUTOR MAY
CANCEL ERRONEOUS PURCHASE ORDERS WITHIN FIVE (5) DAYS OF ISSUANCE THEREOF.


 


12.4         DISTRIBUTOR CONSIDERS “ON-TIME-DELIVERY” TO BE [* * *] DAYS EARLY,
AND [* * *] DAYS LATE. IN CASES WHERE THE DISTRIBUTOR’S REQUIRED DOCK DATE
PRECEDES XILINX’S MOST CURRENT ACKNOWLEDGMENT, AND WHERE XILINX CAN IMPROVE THE
SHIPMENT RESPONSE, XILINX WILL SHIP ACCORDINGLY WITHOUT PRIOR NOTIFICATION TO
DISTRIBUTOR.  IN THE EVENT DISTRIBUTOR’S CUSTOMER CANCELS AN ORDER WITH
DISTRIBUTOR DUE TO XILINX LATE DELIVERY, DISTRIBUTOR MAY CANCEL THE ORDER AT NO
COST.


 


13.      EXPORT/REEXPORT


 

13.1         Distributor shall be responsible for obtaining all export and
import consents and licenses in connection with the purchase and resale of the
Products under this Agreement.

 

13.2         Distributor agrees that without a Bureau of Industry Security (BIS)
Export License or a valid License Exception, it shall not: re-export or release
any/all Product, technology, software, or source code for the software to a
company and/or a national of a country in Country Groups D:1 or E:2 (refer to
countries in the below groups) as amended from time to time by the BIS (see
http://www.bis.doc.gov); export the direct product of the technology or software
to these countries, if such foreign produced direct product is subject to
national security controls as identified on the Commerce Control List; if the
direct product of the technology is a complete plant or any major component of a
plant, export the direct product of the manufacturing plant or major component
thereof to these countries when the foreign produced direct product is subject
to the BIS Rules and Regulations.

 


13.2.1      D:1 ALBANIA, ARMENIA, AZERBAIJAN, BELARUS, BULGARIA, CAMBODIA, CHINA
(PRC), ESTONIA, GEORGIA, KAZAKHSTAN, KYRGYZSTAN, LAOS, LATVIA, LITHUANIA, MACAU,
MOLDOVA, MONGOLIA, ROMANIA, RUSSIA, TAJIKSTAN, TURKMENISTAN, UKRAINE, UZBEKISTAN
, VIETNAM; AND


 

13.2.2      E:2  Cuba, Iran, Libya,  North Korea, Sudan and Syria.

 


13.3         DISTRIBUTOR FURTHER AGREES TO MAKE REASONABLE COMMERCIAL EFFORTS TO
ENSURE THAT PRODUCT, TECHNOLOGY, SOFTWARE, OR SOURCE CODE SUPPLIED HEREUNDER
WILL NOT BE USED DIRECTLY OR INDIRECTLY IN THE DESIGN,

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 


MANUFACTURE OR DEVELOPMENT OF NUCLEAR, CHEMICAL OR BIOLOGICAL WEAPONS, NOR USED
BY NUCLEAR END-USERS/END-USES.

 


13.4         DISTRIBUTOR FURTHER AGREES THAT, IN CONNECTION WITH THE RESALE OF
PRODUCTS TO LOCAL DEFENSE-RELATED COMPANIES, THAT THE DISTRIBUTOR WILL COMPLY
WITH THE EXPORT/RE-EXPORT RULES AND REGULATIONS ADMINISTERED BY THE U.S.
DEPARTMENT OF COMMERCE – BUREAU OF INDUSTRY AND SECURITY AND THE TERMS OF
XILINX’S EXPORT COMPLIANCE AGREEMENT LETTER TO BE SIGNED SEPARATELY.


 


14.      STOCK ROTATION/RETURN PRIVILEGE


 


14.1         EXCEPT AS OTHERWISE INDICATED IN THIS SECTION 14, AND SUBJECT TO
XILINX APPROVAL, DISTRIBUTOR MAY RETURN, FREIGHT PAYABLE BY DISTRIBUTOR AND RISK
OF CARRIAGE BORNE BY DISTRIBUTOR, A QUANTITY OF PRODUCTS TO XILINX FOR CREDIT
PROVIDED THAT (1) THE TOTAL DOLLAR VALUE OF THE CREDIT SHALL NOT EXCEED [* * *]
PERCENT [* * *] OF THE DOLLARS INVOICED BY XILINX TO DISTRIBUTOR (OR SUCH
PERCENTAGE IDENTIFIED IN THE GUIDELINES, IF DIFFERENT) COMPUTED ON A GLOBAL
BASIS, NET OF ANY ADJUSTMENT, DURING A THREE-MONTH PERIOD AS MUTUALLY AGREED BY
THE PARTIES; (2) THE PRODUCTS TO BE RETURNED HAVE BEEN IN DISTRIBUTOR’S
INVENTORY AT LEAST THIRTY (30) DAYS; (3) DISTRIBUTOR DOES NOT HAVE A CURRENT
BACKLOG OF ORDERS WITH XILINX FOR SUCH PRODUCTS; (4) THE PRODUCT HAS NOT
OTHERWISE BEEN DESIGNATED AS NON-CANCELABLE/NON-RETURNABLE (NCNR); (5) THE
PRODUCT IS IN ITS ORIGINAL SEALED BAGS (“ORIGINAL CONDITION”) (INCLUDING
QUANTITIES IN SMALLEST ORIGINAL CARTONS); AND (6) THE PRODUCT HAS NOT BEEN OUT
OF DISTRIBUTOR’S POSSESSION OR CONTROL SINCE RECEIPT FROM XILINX AT THE XILINX
DESIGNATED LOCATION.  SUCH RETURNS SHALL BE MADE IN ONE SHIPMENT AND WITHIN
THIRTY (30) DAYS AFTER THE APPLICABLE QUARTER. ONCE PER YEAR, IN A QUARTER
DESIGNATED BY XILINX, DISTRIBUTOR MAY RETURN PRODUCT THAT IS NOT IN ITS ORIGINAL
CONDITION BUT OTHERWISE MEETS THE CONDITIONS OF (1)-(4) AND (6) OF THIS SECTION
14.1.


 


14.2         THE CREDIT TO BE ISSUED IN RESPECT OF EACH SUCH PRODUCT RETURNED
SHALL BE ISSUED BY XILINX WITHIN THIRTY (30) CALENDAR DAYS AFTER RECEIPT OF SUCH
PRODUCT BY XILINX AND SHALL BE ISSUED IN THE AMOUNT OF THE ACTUAL PRICE CHARGED
NET OF ANY PRIOR ADJUSTMENTS GRANTED BY XILINX TO DISTRIBUTOR FOR SUCH PRODUCT. 
ALL PRODUCTS RETURNED IN ACCORDANCE WITH THIS PROVISION MUST BE IN ORIGINAL
CONDITION, AND PACKAGED FOR RETURNED PURSUANT TO XILINX’S THEN-CURRENT
SPECIFICATION.


 


14.3         UP TO NO MORE THAN [* * *] PERCENT [* * *], OF THE DOLLARS INVOICED
BY XILINX TO DISTRIBUTOR, ONCE PER QUARTER DISTRIBUTOR MAY SCRAP PARTICULAR
PRODUCT SUCH AS SMALL QUANTITY RETURNS NOT REQUIRING AN RMA (AS DEFINED IN
ARTICLE 16.2), PRODUCTS WITH BENT LEADS AND PROGRAMMING ERRORS. DISTRIBUTOR
SHALL NOT INCLUDE AS “SCRAP” ANY PRODUCT THAT IS DESIGNATED AS NCNR (AS DEFINED
IN ARTICLE 18.3.2). DISTRIBUTOR MUST PRESENT A CERTIFICATE OF DESTRUCTION FOR
ALL SCRAPPED PRODUCT.


 

14.4         Notwithstanding the above, Distributor will retain all “New
Product” for an initial six (6) month period prior to returning any such “New
Product” to Xilinx for credit pursuant to Section 14.1 above. For purposes of
this paragraph, a “New Product” is a Product that is newly introduced by Xilinx
to the market.

 


15.      WARRANTY


 


15.1         XILINX WARRANTS THE PRODUCTS IN ACCORDANCE WITH ITS STANDARD
WARRANTY AS SET FORTH IN EXHIBIT B (“LIMITED WARRANTY”). DISTRIBUTOR AGREES TO
USE REASONABLE COMMERCIAL EFFORTS TO PROVIDE A COPY OF XILINX’S STANDARD
WARRANTY TO DISTRIBUTOR’S CUSTOMERS ALONG WITH EVERY PRODUCT SOLD.  THE WARRANTY
PERIOD AS STATED IN EXHIBIT B SHALL BEGIN TO RUN WITH RESPECT TO DISTRIBUTOR’S
CUSTOMER UPON DELIVERY OF THE PRODUCT TO THE CUSTOMER.  IN THE ABSENCE OF A
WARRANTY SPECIFIC TO CUSTOM PRODUCT, XILINX’S STANDARD WARRANTY SHALL APPLY.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

15.2         Distributor shall, at its own cost and expense, indemnify and
defend Xilinx against all claims, damages, and losses if Distributor provides
any warranty that exceeds the scope of Xilinx’s warranty, to such extent that
such claims, damages and losses exceed Xilinx’s liability under its standard
warranty.

 


15.3         EACH PARTY’S LIABILITY UNDER ITS WARRANTY SHALL, TO THE EXTENT
PERMITTED BY LAW, BE LIMITED TO A REFUND OF THE CUSTOMER’S OR END USER’S
PURCHASE PRICE.  IN NO EVENT SHALL A PARTY BE LIABLE FOR THE COST OF PROCUREMENT
OF SUBSTITUTE GOODS BY THE CUSTOMER OR END USER OR FOR ANY SPECIAL,
CONSEQUENTIAL OR INCIDENTAL DAMAGES FOR BREACH OF WARRANTY.


 


15.4         THE EXCLUSION OR LIMITATION OF LIABILITY UNDER WARRANTIES GIVEN IN
THIS AGREEMENT INCLUDING THOSE SPECIFIED IN EXHIBIT B HERETO IS MADE ONLY TO THE
EXTENT PERMITTED BY APPLICABLE LAW AND, WITHOUT PREJUDICE TO THE GENERALITY OF
THE FOREGOING, NO SUCH PARTY SO EXCLUDING OR LIMITING ITS LIABILITY EXCLUDES OR
LIMITS ITS LIABILITY FOR DEATH OR PERSONAL INJURY CAUSED BY ITS NEGLIGENCE OR
DEFECTIVE PRODUCTS.

 


16.      NON-CONFORMING PRODUCTS


 


16.1         NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR OF ANY
EXHIBIT HERETO, DISTRIBUTOR MAY RETURN FOR FULL CREDIT, ANY AND ALL PRODUCTS
FOUND TO BE NON-CONFORMING WITH XILINX’S STANDARD WARRANTY WITHIN THE WARRANTY
PERIOD. IF PRODUCTS ARE FOUND TO BE NON-CONFORMING UPON INITIAL INSPECTION, SUCH
PRODUCTS MUST BE RETURNED TO XILINX, FREIGHT COLLECT, WITHIN NINETY (90) DAYS OF
WRITTEN NOTICE TO XILINX OF THE INSPECTION, BUT NO LATER THAN SIX MONTHS AFTER
DELIVERY THEREOF IN ORDER TO BE ELIGIBLE FOR CREDIT.


 

16.2         Any Product returned as non-conforming must first receive a Return
Material Authorization (RMA) number from Xilinx.  Once an RMA is received,
Product may be shipped to Xilinx either by Distributor or directly by a customer
pursuant to Xilinx’s then-current RMA policy.  Returned Product must be packaged
pursuant to Xilinx’s then-current specification.

 


17.      PRODUCT CHANGES AND DISCONTINUATION


 

17.1         Xilinx reserves the right to change the form fit or function of the
Product at any time.  In the event of product changes, Xilinx shall issue a
Product Change Notification (“PCN”) in accordance with Xilinx’s then-current
policy.

 

17.2         Xilinx may discontinue the manufacture and/or sale of any Product. 
In the event of any such discontinuance, Xilinx shall issue a Product
Discontinuation Notification (“PDN”) in accordance with its then-current policy.
Distributor shall return such Products within thirty (30) days after the LTB
date, and shall receive full credit for all such Products so returned.  Any such
credit shall be in the amount of the Price paid by Distributor for the
discontinued Products net of any prior adjustments.  All freight charges shall
be paid by Distributor and Distributor shall package product in accordance with
Xilinx’s then-current specification. Any Product held by Distributor after the
LTB date cannot be returned to Xilinx for any reason except under a bonafide
warranty claim.

 

17.3         Xilinx shall give Distributor at least ninety (90) days advance
written notice of engineering changes or any reclassification of Products that
will affect the form, fit, or function of any Products in Distributor’s
inventory.  If these changes or reclassifications, in Distributor’s sole
judgment, will adversely affect the sale

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

of Distributor’s inventory of such Products once the changes or
reclassifications are implemented, then Xilinx shall cooperate with Distributor
to sell such affected inventory.  If, after the aforementioned efforts (but in
no event later than one hundred twenty (120) days after the first public
announcement of such change or reclassification or the first shipment of the
changed or reclassified Product, whichever occurs first), any of the affected
Product still remains in Distributor’s inventory, Xilinx agrees, at
Distributor’s election to (a) replace it with upgraded Products, or (b)
repurchase any or all of the affected inventory at Distributor’s actual net
invoice cost less any prior credits.  Xilinx shall pay all freight charges
associated with return of affected Products to Xilinx and/or shipment of
upgraded Products to Distributor.

 


18.      TERMINATION


 


18.1         THIS AGREEMENT MAY BE TERMINATED AT ANY TIME, WITHOUT CAUSE, BY
EITHER PARTY UPON GIVING THE OTHER PARTY AT LEAST [* * *] DAYS PRIOR WRITTEN
NOTICE.  SUCH TERMINATION SHALL BE EFFECTIVE ON THE DATE STATED IN THE SAID
NOTICE OR, IF NONE STATED, [* * *] DAYS AFTER THE DATE OF NOTICE.  DISTRIBUTOR
IS OBLIGATED TO INFORM CUSTOMERS OF THE TERMINATION OF ITS RIGHTS TO DISTRIBUTE
THE PRODUCT.


 


18.2         THIS AGREEMENT MAY BE TERMINATED IMMEDIATELY FOR CAUSE BY EITHER
PARTY IN THE EVENT THE OTHER PARTY:


 


18.2.1      SHALL BECOME INSOLVENT;


 


18.2.2      IS UNABLE TO PAY ITS DEBTS AS THEY FALL DUE;


 


18.2.3      CEASES TO FUNCTION AS A GOING CONCERN OR TO CONDUCT ITS OPERATIONS
IN THE NORMAL COURSE OF BUSINESS;


 


18.2.4      ASSIGNS OR TRANSFERS, EITHER VOLUNTARILY OR BY OPERATION OF LAW, ANY
OR ALL OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT HAVING OBTAINED
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY;


 


18.2.5      UPON THE FILING OF A PETITION BY OR AGAINST IT UNDER ANY APPLICABLE
BANKRUPTCY OR INSOLVENCY LAW, FAILS TO TENDER TO THE OTHER PARTY A GUARANTEE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT BY A PERSON, FIRM OR OTHER ENTITY HAVING A
NET WORTH OF AT LEAST 85% OF ITS OWN NET WORTH AS OF THE COMMENCEMENT OF THIS
AGREEMENT, SUCH GUARANTEE TO BE IN A FORM SATISFACTORY TO THE OTHER PARTY;


 


18.2.6      FAILS TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
INCLUDING ALL EXHIBITS AND THE GUIDELINES, SO AS TO BE IN DEFAULT HEREUNDER AND
FAILS TO CURE SUCH DEFAULT WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF;
OR


 

18.2.7      terminates the Non-Disclosure Agreement attached hereto as Exhibit
C.

 

18.3         In the event either party terminates for its convenience or for any
reason other than those listed in Section 18.2, Xilinx shall repurchase, at
Distributor’s election, any or all unsold Products in Distributor’s inventory or
in transit to Distributor on the effective date of termination, along with any
or all technical and promotional material designed to promote the sale of the
Products. In the event Xilinx terminates for its convenience or for any reason
other than those listed in Section 18.2, or Distributor terminates for cause,
then all freight charges associated with such repurchase of Products under this
Article 18 shall be paid by Xilinx.  In the event Distributor terminates for its
convenience or for any other reason other than those listed in Section 18.2, or
Xilinx terminates for cause, then such freight charges shall be paid by
Distributor.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 


18.3.1      WITHIN TEN (10) DAYS OF RECEIPT OF NOTICE OF TERMINATION,
DISTRIBUTOR SHALL ADVISE XILINX OF THE INVENTORY IT EXPECTS TO HAVE ON HAND AS
OF THE EFFECTIVE DATE OF TERMINATION AND IDENTIFY WHAT PART OF SUCH INVENTORY
DISTRIBUTOR INTENDS TO RETURN;


 


18.3.2      ANY AND ALL PRODUCT THAT DISTRIBUTOR ELECTS TO RETAIN SHALL BE
NON-CANCELABLE, NON-RETURNABLE (“NCNR”) TO XILINX;


 


18.3.3      THE REPURCHASE PRICE FOR SUCH UNSOLD PRODUCTS AND OTHER MATERIAL
SHALL BE THE ACTUAL PRICE PAID BY DISTRIBUTOR LESS ANY PRIOR CREDITS OR
ADJUSTMENTS.  ALL FREIGHT CHARGES ASSOCIATED WITH SUCH REPURCHASE OF PRODUCTS
UNDER THIS SECTION 18.3 SHALL BE PAID BY DISTRIBUTOR AND ALL PRODUCT MUST BE IN
ORIGINAL CONDITION AND RETURNED IN ORIGINAL CARTONS OR THE EQUIVALENT (INCLUDING
QUANTITIES IN SMALLEST ORIGINAL CARTONS).


 


18.4         AFTER ANY TERMINATION OF THIS AGREEMENT XILINX AGREES TO SELL TO
DISTRIBUTOR ANY PRODUCTS WHICH DISTRIBUTOR IS CONTRACTUALLY OBLIGATED TO FURNISH
TO A CUSTOMER AND WHICH DISTRIBUTOR DOES NOT HAVE IN ITS INVENTORY, PROVIDED
THAT DISTRIBUTOR ORDERS SUCH PRODUCTS WITHIN TEN (10) DAYS AFTER THE EFFECTIVE
DATE OF TERMINATION.  ANY PRODUCT SOLD TO DISTRIBUTOR UNDER THIS SECTION 18.4 IS
NCNR.  ADDITIONALLY, DISTRIBUTOR AGREES TO PROVIDE XILINX WITH POINT OF SALE
INFORMATION ON ALL POST-TERMINATION CUSTOMER TRANSACTIONS.


 


18.5         IN THE EVENT THIS AGREEMENT IS TERMINATED FOR ANY REASON WITH
OUTSTANDING CREDITS EXISTING IN FAVOR OF DISTRIBUTOR, XILINX SHALL PROMPTLY
REFUND CASH TO DISTRIBUTOR IN THE AMOUNT OF THE OUTSTANDING CREDITS FOR AFFECTED
PRODUCTS TO XILINX.


 


18.6         IN THE EVENT OF A TERMINATION FOR ANY REASON, DISTRIBUTOR AGREES TO
COOPERATE WITH XILINX IN THE TRANSFER OF CUSTOMER DATA AND ALL OTHER THINGS
NECESSARY TO ENSURE A SMOOTH TRANSITION AND MINIMIZE ANY DISRUPTION IN THE
SUPPLY OF PRODUCTS TO THE CUSTOMER.


 


19.      CONFIDENTIALITY


 


19.1         THE PARTIES HERETO HAVE ENTERED INTO A SEPARATE NON-DISCLOSURE
AGREEMENT (THE “NDA”), ATTACHED HERETO AS EXHIBIT C, THE TERMS OF WHICH SHALL
GOVERN THE RIGHTS AND OBLIGATIONS OF THE PARTIES WITH RESPECT TO CONFIDENTIAL
INFORMATION DISCLOSED BY EITHER PARTY.


 


19.2         DISTRIBUTOR ACKNOWLEDGES ITS OBLIGATION UNDER THE NDA TO ENSURE
THAT ALL OF ITS EMPLOYEES HAVING ACCESS TO INFORMATION IN CONNECTION WITH THE
PRODUCT SHALL BE BOUND BY CONFIDENTIALITY OBLIGATIONS THAT PROTECT FROM
UNAUTHORIZED DISCLOSURE THE CONFIDENTIAL AND/OR PROPRIETARY INFORMATION OF
XILINX AND ITS CUSTOMERS WITH AT LEAST THE SAME DEGREE OF CARE THAT DISTRIBUTOR
GIVES TO ITS OWN CONFIDENTIAL INFORMATION, BUT NO LESS THAN REASONABLE CARE. 
DISTRIBUTOR FURTHER AGREES TO INDEMNIFY XILINX AND ITS CUSTOMERS (COLLECTIVELY
THE “INDEMNITEES”) FOR ANY AND ALL LOSSES, WHETHER TANGIBLE OR INTANGIBLE AND
WITHOUT REGARD TO THE NATURE THEREOF, THAT ARE INCURRED BY THE INDEMNITEES AS A
RESULT OF A BREACH BY ANY OF ITS EMPLOYEES OF ITS CONFIDENTIALITY OBLIGATIONS
UNDER THE NDA.


 


20.      INTELLECTUAL PROPERTY INDEMNIFICATION

 


20.1         EXCEPT AS STATED HEREIN, XILINX AGREES, AT ITS OWN EXPENSE, TO
DEFEND, HOLD HARMLESS, AND INDEMNIFY AGAINST CLAIMS, DEMANDS, OR PROCEEDINGS
BEFORE A COURT OF COMPETENT JURISDICTION (COLLECTIVELY “CLAIMS”) INSTITUTED
AGAINST DISTRIBUTOR, ITS SUCCESSORS AND ASSIGNS, (“INDEMNITEES”) FROM ALL LOSS,
DAMAGES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND COSTS OF
ESTABLISHING RIGHTS TO INDEMNIFICATION) WHICH MAY BE

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 


INCURRED BY AN INDEMNITEE BASED ON AN ALLEGED INFRINGE­MENT BY PRODUCT OF VALID
PATENTS, COPYRIGHTS OR MASK WORK RIGHTS OF THIRD PARTIES, OR ANY ALLEGED
DISCLOSURE OR MISUSE BY XILINX OF TRADE SECRETS OF A THIRD PARTY IN CONNECTION
WITH THE DESIGN OR PRODUCTION OF PRODUCT.  THE INDEMNITEES AGREE TO PERMIT
XILINX THROUGH ITS COUNSEL TO DEFEND OR SETTLE THE SAME, IN ITS SOLE DISCRETION,
AND GIVE XILINX ALL NECESSARY INFORMATION, ASSISTANCE AND AUTHORITY REQUIRED
THEREBY.  IF, AS A RESULT OF A CLAIM, DISTRIBUTOR IS ENJOINED FROM SELLING OF A
PRODUCT PURCHASED FROM XILINX, XILINX SHALL, AT ITS ELECTION, (I) SECURE FOR
DISTRIBUTOR THE RIGHT TO SELL THE PRODUCT, (II) PROVIDE DISTRIBUTOR WITH
REPLACEMENT PRODUCT THAT IS NON-INFRINGING, OR (III) IF XILINX CANNOT SECURE
SUCH RIGHTS OR PROVIDE SUCH REPLACEMENT PRODUCT ON COMMERCIALLY REASONABLE
TERMS, REFUND TO DISTRIBUTOR THE PRICE PAID FOR SUCH PRODUCT AND DISCONTINUE
SUPPLY OF SUCH PRODUCT.  THIS SECTION STATES THE ENTIRE LIABILITY OF XILINX AND
THE SOLE AND EXCLUSIVE REMEDY OF DISTRIBUTOR WITH RESPECT TO CLAIMS RELATING TO
THE PRODUCTS.  EXCEPT AS EXPRESSLY STATED IN THIS SECTION, ALL WARRANTIES
AGAINST INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS, STATUTORY, EXPRESS, OR
IMPLIED ARE HEREBY EXPRESSLY DISCLAIMED.


 


20.2         EXCLUSIONS; INFRINGEMENT INDEMNIFICATION BY DISTRIBUTOR. XILINX
SHALL NOT BE LIABLE FOR ANY COSTS OR EXPENSES INCURRED WITHOUT ITS PRIOR WRITTEN
AUTHORIZATION, AND SHALL HAVE NO OBLIGATION OR LIABILITY FOR ANY CLAIM ARISING
OUT OF: (I) MODIFICATIONS TO PRODUCT MADE BY ANY PARTY OTHER THAN XILINX OR
MODIFICATIONS MADE BY XILINX AT THE REQUEST OF DISTRIBUTOR; (II) THE USE OR
INCORPORATION IN PRODUCT OF ANY DESIGN, TECHNIQUE, OR SPECIFICATION FURNISHED BY
A THIRD PARTY; (III) THE COMBINATION OR INCORPORATION OF PRODUCT, OR OF CORES OR
ELEMENTS OF A PRODUCT, WITH ANY CIRCUITRY, SOFTWARE, DEVICE, SUBASSEMBLY,
SYSTEM, OR MATERIALS NOT SUPPLIED BY XILINX.


 


20.3         DEFINITION: FOR PURPOSES OF THIS ARTICLE 20, “PRODUCT” MEANS
XILINX’S STANDARD SEMICONDUCTOR LOGIC DEVICES LISTED IN XILINX’S PRICE BOOK, AS
UPDATED FROM TIME TO TIME.  PRODUCT DOES NOT INCLUDE SOFTWARE, FIRMWARE, CORES,
OR EASYPATH PRODUCTS.


 


21.      GENERAL INDEMNIFICATION


 


21.1         XILINX AND DISTRIBUTOR EACH AGREE TO INDEMNIFY AND HOLD THE OTHER
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES AND LIABILITIES ASSERTED
BY ANY PERSON OF ENTITY RESULTING DIRECTLY FROM ANY BREACH BY IT, OR BY ANY OF
ITS EMPLOYEES OR AGENTS, OF ANY OF ITS WARRANTIES IN THIS AGREEMENT, OR FROM ANY
NEGLIGENT OR AFFIRMATIVE ACT OR OMISSION OF ANY OF ITS EMPLOYEES OR AGENTS. 
SUCH INDEMNIFICATION SHALL INCLUDE THE PAYMENT OF ALL REASONABLE ATTORNEY’S FEES
AND OTHER COSTS (INCLUDING THE COST OF ESTABLISHING RIGHTS TO INDEMNIFICATION)
INCURRED BY THE PARTY SEEKING INDEMNIFICATION IN DEFENDING SUCH CLAIMS.


 

21.2         Notwithstanding any other provision of this Agreement or any
Exhibit or Appendix hereto, Xilinx agrees indemnify and hold the Distributor
harmless of and from any and all liabilities, losses, damages (including costs,
expenses and attorney’s fees, and costs of establishing rights to
indemnification) resulting from any claim of Distributor’s customers or any
other third party, including employees of Distributor or Xilinx, for death,
personal injury, breach of warranty, or damage to property arising out of the
Products or the use or operation thereof.  Xilinx, at its sole costs and
expense, agrees to defend any and all claims, actions, suits or proceedings
brought against Distributor in connection therewith, upon notice of the pendency
thereof, and to pay and satisfy any and all judgments, costs, attorney’s fees,
awards or recoveries relating thereto.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 


22.      INSURANCE


 

22.1         Distributor shall, at its own expense, at all times during the Term
of this Agreement and after its termination, provide and maintain in effect
those insurance policies together with any other insurance required by law in
any jurisdiction where Distributor sells the Products under this Agreement. 
Such policies shall be issued by insurance companies authorized to do business
in the jurisdiction where Distributor’s obligations are to be performed. In no
way do these minimum requirements limit the liability assumed elsewhere in this
Agreement. Distributor agrees to provide Xilinx with Certificates of Insurance
and/or name Xilinx as an additional insured upon request.

 

22.2         Distributor shall provide workers’ compensation insurance as
required by any applicable law or regulation and, in accordance with the
provisions of the laws of the nation, state, territory or province having
jurisdiction over Distributor’s employees. If any such applicable jurisdiction
has a social scheme to provide insurance or benefits to injured workers,
Distributor must be in full compliance with all laws thereof. Distributor must
provide employer’s liability insurance in amounts not less than the local
currency equivalent of one million dollars (US $1,000,000.00).

 

22.3         Distributor shall carry public liability or commercial general
liability insurance covering all operations of Distributor arising out of or
connected with this Agreement with limits of not less than ten million dollars
($10,000,000.00) per occurrence. Such insurance shall also provide, by
endorsement or otherwise, for contractual liability and cross liability and
provide a Vendors Broad Form Additional Insured Endorsement. If “claims made”
policies are provided, Distributor shall maintain such policies for at least one
year after the expiration of this Agreement.

 

22.4         Distributor shall carry comprehensive business automobile liability
insurance, including bodily injury and property damage for all vehicles used in
the performance of Distributor’s obligations under this Agreement, including but
not limited to all owned, hired (or rented) and non-owned vehicles.  The limits
of liability shall not be less than the local currency equivalent of one million
dollars ($1,000,000.00) combined single limit for each incident, or whatever is
required by local law or statute, whichever is higher. If injury to third-party
passengers of such vehicles is not covered by the above insurance, then
Distributor shall also maintain separate insurance to cover injury to such
passengers.

 

22.5         Distributor agrees to name Xilinx as an additional insured on any
and all general liability insurance policies it may have in effect from time to
time or shall ensure that such policies contain a generic interest clause.

 


23.      USE OF TRADEMARKS/TRADENAMES


 

During the term of this Agreement, Distributor is authorized to use Xilinx’s
trademarks, trade names and logos (collectively, the “Marks”) solely in
connection with Distributor’s sale, advertisement and promotion of Products in
the Territory, provided Distributor follows the instructions of Xilinx for the
use thereof. Distributor shall not alter or remove the Marks from any Products. 
Distributor shall cease to use any of such marks, names or logos within thirty
(30) days following the effective date of termination of this Agreement. 
Distributor shall promptly notify Xilinx in writing of any possible infringement
of the Marks or of any claim or allegation that the Marks infringe the rights of
any third party.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 


24.      CO-OP FUNDS


 

The parties shall meet regularly and confer regarding co-operative advertising
efforts, including projects such as promotion, advertising and training.  All
particulars with respect to such projects shall be by mutual agreement.

 


25.      SOFTWARE


 

Xilinx’s software included in or as Products (for purposes of this Section,
“Software Products”) is distributed pursuant to the terms of an End User License
Agreement, a copy of which is provided as Exhibit D (the “EULA”). Distributor
and its authorized Affiliates are authorized to distribute the Software Products
to customers only in the condition and packaging in which received.  Distributor
shall take such actions reasonably requested by Xilinx to ensure that all
Software Products are distributed to end users in a fashion that ensures that
they are subject to the EULA, as updated from time to time by Xilinx. 
Additionally, when and if Distributor utilizes a Product that is or incorporates
a Software Product, Distributor’s use shall be subject to the terms of the EULA
that accompanies that software.  In the event of a conflict between this
Agreement and the EULA accompanying the Software Product, the EULA shall govern.

 


26.      NOTICES


 

26.1         Any notice or other communication given or made under this
Agreement shall be in writing and may be sent to the relevant party by pre-paid
registered post, reputable over-night courier, or fax.  Notice will be effective
if addressed pursuant to Section 26.3 notwithstanding any change of address or
telefax number if the party has failed to provide notice of such change.

 


26.2         UNLESS THE CONTRARY IS PROVED, EACH SUCH NOTICE OR COMMUNICATION
WILL BE DEEMED TO HAVE BEEN MADE IF BY POST FOURTEEN (14) DAYS AFTER POSTING, IF
BY OVERNIGHT COURIER THREE (3) DAYS AFTER DISPATCH OR, IF BY FAX, UPON
TRANSMISSION, SUBJECT TO THE CORRECT CODE OR TELEFAX NUMBER BEING RECEIVED ON
THE TRANSMISSION REPORT.


 

26.3         Notices shall be served to the parties as follows:

 

26.3.1      For Xilinx, notices shall be served to Xilinx at the addresses
provided on Exhibit A, or as otherwise notified, and to the General Counsel,
Xilinx, Inc., 2100 Logic Drive, San Jose, CA 95124; fax: (408) 377-6137

 

26.3.2      For Distributor, notices shall be served to Distributor at the
address provided on Exhibit A, or as otherwise notified, and to: Associate
General Counsel, Avnet, Inc., 2211 S. 47th Street, Phoenix, AZ 85034; fax (480)
643-7667.

 


27.      AUDIT RIGHTS


 

27.1         All records prepared by or for Distributor in connection with this
Agreement shall be preserved for a minimum of three (3) years from generation,
or such longer periods as Xilinx may specify in writing.  Such obligation to
maintain, make available and preserve records shall survive the termination of
this Agreement.

 

27.2         Annually, or as necessary, and based on ten (10) business days
working notice, Xilinx shall have the right, at its sole expense, except as
otherwise provided herein, by itself and through representatives reasonably
acceptable to Distributor, to examine and to audit:

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

27.2.1      all records and accounts containing transaction data for Xilinx’s
Products and marketing programs;

 

27.2.2      Distributor’s systems, processes and internal controls; and

 

27.2.3      Distributor’s inventory tracking and management systems.

 

27.3         Claims resulting from an audit, in favor of either party, shall be
limited to transactions occurring in the three (3) years immediately preceding
the audit.   If this Agreement is terminated for cause based on Distributor’s
default, Distributor shall pay for the reasonable costs of such audit.  Xilinx’s
right to audit shall survive the termination of this Agreement.

 


28.      GENERAL


 


28.1         INDEPENDENT CONTRACTORS.  IT IS UNDERSTOOD AND AGREED THAT XILINX
AND DISTRIBUTOR ARE INDEPENDENT CONTRACTORS AND EACH IS ENGAGED IN THE OPERATION
OF ITS OWN BUSINESS AND NEITHER WILL BE CONSIDERED THE AGENT OF THE OTHER FOR
ANY PURPOSE WHATSOEVER.  NOTHING CONTAINED IN THIS AGREEMENT WILL BE CONSTRUED
TO ESTABLISH A RELATIONSHIP THAT WOULD ALLOW EITHER PARTY TO MAKE
REPRESENTATIONS OR WARRANTIES ON BEHALF OF THE OTHER OR TO BIND THE OTHER EXCEPT
AS EXPRESSLY SET FORTH HEREIN.


 


28.2         NO ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED IN WHOLE OR IN
PART BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER WHICH SHALL
NOT BE UNREASONABLY WITHHELD.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.


 

28.3         Compliance with Local Law. Distributor, in all of its activities,
shall obey national and regional statutory requirements in the countries in
which it operates.  Should any of the requirements stated in this Agreement or
the Guidelines be in violation of the law in any country or territory, the local
law should always take precedence.  In such case, however, Distributor shall
notify Xilinx of the inability to comply.

 


28.4         ENTIRE AGREEMENT.  THIS AGREEMENT, THE EXHIBITS (INCLUDING THE NDA)
ATTACHED HERETO, AND ANY ADDENDUM AND PARTICIPATION AGREEMENTS CONSTITUTE THE
ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ALL PRIOR AGREEMENTS RELATING THERETO, WRITTEN OR ORAL, BETWEEN
THE PARTIES.  AMENDMENTS TO THIS AGREEMENT MUST BE IN WRITING, SIGNED BY THE
DULY AUTHORIZED OFFICERS OF THE PARTIES, SPECIFICALLY STATING THAT SUCH
AMENDMENTS ARE MADE PURSUANT TO THIS SECTION 28.4.


 


28.5         NO IMPLIED WAIVERS.  THE FAILURE OF EITHER PARTY AT ANY TIME TO
REQUIRE PERFORMANCE BY THE OTHER OF ANY PROVISION HEREOF SHALL NOT AFFECT THE
RIGHT OF SUCH PARTY TO REQUIRE PERFORMANCE AT ANY TIME THEREAFTER, NOR SHALL THE
WAIVER OF EITHER PARTY OF A BREACH OF ANY PROVISION HEREOF BE TAKEN OR HELD TO
BE A WAIVER OF A PROVISION ITSELF.


 


28.6         SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF IN THAT JURISDICTION OR AFFECTING
THE VALIDITY OR UNENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


28.7         SURVIVORSHIP.  ALL OBLIGATIONS AND DUTIES HEREUNDER WHICH SHALL BY
THEIR NATURE EXTEND BEYOND THE EXPIRATION OR TERMINATION OF THIS AGREEMENT,
SHALL SURVIVE AND REMAIN IN EFFECT BEYOND ANY EXPIRATION OR TERMINATION HEREOF.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 


28.8         FORCE MAJEURE.  NEITHER PARTY SHALL BE LIABLE FOR FAILURE TO FULFIL
ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY PURCHASE ORDER ISSUED HEREUNDER OR
FOR DELAYS IN DELIVERY DUE TO CAUSES BEYOND ITS REASONABLE CONTROL, INCLUDING,
BUT NOT LIMITED TO, ACTS OF GOD, ACTS OF TERRORISM, WAR, ACTS OR OMISSIONS OF
THE OTHER PARTY, MAN-MADE OR NATURAL DISASTERS, MATERIAL SHORTAGES, STRIKES,
DELAYS IN TRANSPORTATION OR INABILITY TO OBTAIN LABOUR OR MATERIALS THROUGH ITS
REGULAR SOURCES.  THE TIME FOR PERFORMANCE OF ANY SUCH OBLIGATION SHALL BE
EXTENDED FOR THE TIME PERIOD LOST BY REASON OF THE DELAY.


 


28.9         CONFLICTING TERMS.  THE PARTIES AGREE THAT THE TERMS AND CONDITIONS
OF THIS AGREEMENT SHALL PREVAIL, NOTWITHSTANDING CONTRARY OR ADDITIONAL TERMS,
IN ANY PURCHASE ORDER, SALES ACKNOWLEDGEMENT, CONFIRMATION, INVOICE, OR ANY
OTHER DOCUMENT ISSUED BY EITHER PARTY EFFECTING THE PURCHASE AND/OR SALE OF
PRODUCTS.


 


28.10       CONSENTS AND APPROVALS.  ANY CONSENTS OR APPROVALS REQUIRED
HEREUNDER SHALL NOT BE UNREASONABLY WITHHELD.


 


28.11       HEADINGS.  THE TABLE OF CONTENTS, IF ANY, AND HEADINGS OF PARAGRAPHS
HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL BE IGNORED IN
THE CONSTRUCTION OR INTERPRETATION HEREOF.


 


28.12       GOVERNING LAW AND JURISDICTION.  THE PARTIES HERETO AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF STATE OF CALIFORNIA (EXCEPT ITS CHOICE OF LAW RULES).


 

28.13       Exhibits.  The following Exhibits shall be incorporated in this
Agreement by reference herein.

 

Exhibit A:  Parties, Affiliates and Territories

Exhibit B:  Limited Warranty

Exhibit C:  Mutual Nondisclosure Agreement

Exhibit D:  End User License Agreement

 


28.14       COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN DUPLICATE ORIGINALS,
OR IN SEPARATE COUNTERPARTS, WHICH ARE EFFECTIVE AS IF THE PARTIES SIGNED A
SINGLE ORIGINAL.  A FACSIMILE OF AN ORIGINAL SIGNATURE TRANSMITTED TO THE OTHER
PARTY IS EFFECTIVE AS IF THE ORIGINAL WAS SENT TO THE OTHER PARTY.


 

[SIGNATURE PAGE FOLLOWS]

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS AGREEMENT
EFFECTIVE AS OF THE DATE FIRST ABOVE SET FORTH.


 


XILINX:

 

XILINX, INC.

XILINX IRELAND

 

 

 

 

By:

/s/ Chris Henry

 

By:

/s/ Paul McCambridge

 

 

 

Name: Chris Henry

Name:  Paul McCambridge

 

 

Title: Director – Sales Operations

Title:  Vice President & Managing Director

 

 

Date:

9-26-05

 

Date:

9-30-05

 

 

 

XILINX ASIA PACIFIC PTE. LTD.

 

 

 

 

 

By:

/s/ Kris Chellam

 

 

 

 

Name:  Kris Chellam

 

 

 

Title:  Director

 

 

 

Date:

10/4/05

 

 

 

 

DISTRIBUTOR:

 

 

By:

/s/ Harley Feldberg

 

 

Name: Harley Feldberg

 

Title: President, EM Global

 

Date:

9/15/05

 

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTIES, AFFILIATES
AND RELATED TERRITORIES

 

 

XILINX:

 

Xilinx, Inc., a Delaware corporation
2100 Logic Drive
San Jose, CA 95124
USA

 

Xilinx Ireland, an Ireland unlimited company
Logic Drive, City West Business Campus
Saggart, Dublin, IRELAND

 

 

 

Xilinx Asia Pacific Pte. Ltd., a private Singapore company
1 Temasek Avenue, #27-01
Millenia Singapore
Singapore 039192

 

 

 

DISTRIBUTOR:

Avnet Inc., 2211 S. 47th Street, Phoenix, AZ 85034

 

DISTRIBUTOR’S AFFILIATES:

 

 

[Note for Exhibit 10.1 filing: this Exhibit A is pending completion by
Distributor]

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LIMITED WARRANTY

 

This warranty covers Xilinx’s semiconductor devices (“Hardware Products”). 
Xilinx expressly excludes from this warranty engineering samples (ES) of
Hardware Product, any customized devices, such as Xilinx’s Hardwire™ and
EasyPath™ devices, software, IP Cores and any services.

 

Xilinx warrants that the Hardware Products, when delivered by Xilinx or Xilinx’s
authorized distributor will be free from defects in material and workmanship and
will substantially conform to Xilinx’s publicly available specifications in
effect at the time of delivery for three (3) years following date of shipment.
Buyer may not return Hardware Product without first obtaining a customer return
material authorization (RMA) number from Xilinx. For any breach of warranty,
Buyer’s exclusive remedy and Xilinx’s sole liability shall be, at the option of
Xilinx, to replace or repair the affected Hardware Product, or to refund to
Buyer the price of the Hardware Product depreciated over three (3) years on a
straight-line basis.  In no event shall Xilinx be liable for any consequential
or incidental damages or economic loss or loss of profits, business or goodwill.
This warranty excludes Hardware Products that have been subject to abuse,
misuse, mishandling, accident, alteration, neglect, unauthorized repair or
installation, or procured through an unauthorized third party and this warranty
shall not apply in the event of any act, error, neglect or default of the Buyer
or any third party. Xilinx does not warrant that Hardware Products will be free
from design defects or errors known as “errata.” This warranty does not extend
to any implementation by Buyer in an application or environment that is not
contained within Xilinx’s specifications or to the implementation itself. 
Xilinx’s Hardware Products are not designed to be fail-safe and are not
warranted for use as the principal mechanism in life-support applications or
other applications that invoke potential risks of death, personal injury or
severe property or environmental damage (“Critical Applications”).  Use of
Xilinx’s Hardware Products in such Critical Applications is fully at the risk of
Buyer. THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE.  XILINX MAKES NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. In the absence of such
written agreement, all such items are sold “as is” without warranty of any kind.

 


THE EXCLUSION OR LIMITATION OF LIABILITY UNDER WARRANTIES GIVEN HEREIN IS MADE
ONLY TO THE EXTENT PERMITTED BY APPLICABLE LAW AND, WITHOUT PREJUDICE TO THE
GENERALITY OF THE FOREGOING, NO SUCH PARTY SO EXCLUDING OR LIMITING ITS
LIABILITY EXCLUDES OR LIMITS ITS LIABILITY FOR DEATH OR PERSONAL INJURY CAUSED
BY ITS NEGLIGENCE OR DEFECTIVE PRODUCTS.


 

This warranty is the only warranty made by Xilinx with respect to the Hardware
Products delivered hereunder, and may be modified or amended only by a written
instrument signed by a duly authorized officer of Xilinx and accepted by Buyer.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MUTUAL CONFIDENTIAL INFORMATION

NON-DISCLOSURE AGREEMENT

 

“DISTRIBUTOR”: Avnet, Inc., a company formed under the laws of the State of New
York

 

“XILINX”: XILINX, INC. a company formed under the laws of the State of Delaware

2211 S. 47th
Phoenix, AZ 85034
USA

 

2100 Logic Drive
San Jose, California 95124
USA

CONTACT: Steve Larson, Director Corp. Contracts

 

CONTACT: Chris Henry

PHONE: (480) 643-7211

 

PHONE: 408-879-7138

FAX: (480) 643-7667

 

FAX:408-879-4876

E-MAIL: steven.larson@avnet.com

 

E-MAIL: chris.henry@xilinx.com

 

This Mutual Confidential Information Non-Disclosure Agreement (“Agreement”)
between Xilinx and the Distributor identified above is made effective as of the
last date executed by a party hereto (the “Effective Date”).

 

RECITALS

 

Xilinx is engaged in the business of developing, manufacturing and marketing
certain integrated circuits and related products and services.

 

Distributor is engaged in the business of marketing and selling electronic
devices.

 

Xilinx and Distributor have entered into a distribution agreement (the
“Distribution Agreement”).  The parties recognize that during the course of the
distribution relationship there shall be certain confidential information
disclosed by each in connection with fulfilling the obligations as set forth in
the Distribution Agreement (the “Purpose”).

 

Xilinx and Distributor desire to enter into this Agreement to provide protection
for confidential information disclosed in connection with the Distribution
Agreement.

 

NOW THEREFORE, in view of the Recitals and in consideration of the obligations
and undertakings set forth below, Xilinx and Distributor agree as follows:

 

1.             Confidential Information.  “Confidential Information” shall mean 
technical data sheets and specifications, product marketing roadmaps, and
business and financial information and all other confidential and proprietary
information of Xilinx, its customers, and Distributor all of which must be
clearly identified by stamp or legend by the disclosing party as being
proprietary or confidential (Confidential Information that is disclosed orally
or visually shall be confirmed as confidential or proprietary in writing within
ten (10) days after such disclosure) that does not fall under one of the
exceptions of Paragraph 4 below and that is disclosed by one party (“Disclosing
Party”) to the other party (“Receiving Party”).

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

2.             Use. Each Receiving Party agrees that it will use the
Confidential Information disclosed to it solely for the Purpose set forth above.

 

3.             Duty of Non Disclosure. Xilinx and Distributor each agree to hold
the other’s Confidential Information in confidence for the term of this
Agreement and for a period of three (3) years after the termination or
expiration of this Agreement, using the same degree of care each uses for its
own Confidential Information (but not less than reasonable care), and not to
knowingly disclose such Confidential Information to any third parties except its
employees, consultants and Affiliated Companies, and employees and consultants
of Affiliated Companies that a) have a need to know the Confidential Information
disclosed hereunder for furtherance of the Purpose and b) are subject to
confidentiality obligations no less restrictive than those set forth herein.  As
used herein, an “Affiliated Company” means an entity which: (i) controls or is
controlled by a party hereto or (ii) is under common control with a party
hereto.  For this purpose, “control” means that more than fifty percent (50%) of
the controlled entity’s shares or ownership interest representing the right to
make decisions for such entity are owned or controlled, directly or indirectly,
by the controlling entity.

 

4.             Exceptions.  The obligations of confidentiality under this
Agreement shall not apply to information designated as Confidential Information
which (a) is already known to the Receiving Party at the time of disclosure
without obligation of confidentiality, (b) is or becomes publicly known through
no wrongful act of the Receiving Party; (c) is rightfully received by the
Receiving Party from a third party without restriction on disclosure and without
breach of this Agreement; (d) is approved for release by written authorization
of the Disclosing Party; (e) was developed by the Receiving Party independently
and without the use or benefit of any of the Confidential Information; or (f) is
required to be disclosed by the Receiving Party pursuant to any order or
requirement of a court, administrative agency, or any other governmental agency,
provided that the Receiving Party shall give the Disclosing Party prompt written
notice of such order or requirement and an opportunity to contest or seek an
appropriate protective order.

 

5.             Limited rights. No license is granted by the Disclosing Party to
the Receiving Party under any copyright, patent, mask work right, trade secret,
or trademark owned by or licensed to the Disclosing Party.  Any use other than
for the Purpose by the Receiving Party of any Confidential Information furnished
by the Disclosing Party, may subject the Receiving Party to any rights and
remedies available to the Disclosing Party under the copyright, patent, mask
work, trademark and trade secret laws in effect at that time.

 

6.             No Warranty.  Disclosure of Confidential Information hereunder to
the Receiving Party is done on an “AS IS” basis. None of the Confidential
Information disclosed shall constitute any representation, warranty, assurance,
guarantee or inducement by the Disclosing Party to the Receiving Party with
respect to the accuracy or performance of the Confidential Information or to the
infringement of trademarks, patents, copyrights, or other third party rights.

 

7.             Current and Future Development.  The Disclosing Party understands
that the Receiving Party may currently or in the future be developing
information internally, or receiving information from other parties that may be
similar to Disclosing Party’s information.  Accordingly, nothing in this
Agreement will be construed as a representation or inference that Receiving
Party will not develop products or have products developed for it, that without
violation of this Agreement, compete with the products, systems or services
contemplated by Disclosing Party’s Confidential Information.

 

8.             Injunctive Relief.  The parties acknowledge and agree that any
breach or threatened breach of this Agreement by the Receiving Party could cause
harm to the Disclosing Party for which money damages may

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

not provide an adequate remedy.  The parties agree that in the event of such a
breach or threatened breach of this Agreement, the Disclosing Party may seek
temporary and permanent injunctive relief restraining the Receiving Party from
disclosing or using, in whole or in part, any Confidential Information.

 

9.             Return of Confidential Information.  Upon the written request of
the Disclosing Party, the Receiving Party shall promptly a) return to the
Disclosing Party all plans, drawings, and other tangible items of Confidential
Information furnished by the Disclosing Party and all copies thereof and notes
therefrom, or, at the Disclosing Party’s option, b) certify in writing to the
Disclosing Party that all such Confidential Information, including all copies
and notes, has been destroyed.

 

10.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto relating to the subject matter hereof.  This
Agreement supersedes and repeals all previous negotiations, representations or
understandings between the parties relating to the subject matter hereof and may
not be modified or amended in any respect except in a writing signed by each
party.

 

11.           Communications between the Parties. For purposes of this
Agreement, the persons named above as the “Contact” for each party shall be such
party’s principal contact for all communications concerning the subject matter
of this Agreement.  Each party agrees to provide the other party with written
notice if these contacts change.  Copies of all legal notices shall be directed
to each party’s Legal Department.  Any notice or other communication to be given
hereunder must be in writing and shall be deemed given and effective upon
receipt, or if receipt is frustrated by the recipient, upon tender to the
recipient.

 

12.           Governing Law.  This Agreement and its performance shall be
governed by, subject to, and construed in accordance with the laws of the State
of California (except its choice of law rules).

 

13.           Export Restrictions.  Each party shall adhere to all applicable
export laws and regulations, including those administered by the U.S. Department
of Commerce (U.S. Export Administration Regulations 15 CFR 730 et seq.), and
shall not export, reexport, resell, transfer, or disclose, directly or
indirectly, any technical data or products received from the other, or the
direct product of such technical data or products, to any proscribed person,
entity, or country, or foreign national thereof, unless properly authorized by
the U.S. government.

 

14.           Termination of this Agreement.  Unless extended by the parties in
writing, this Agreement shall be co-terminus with the Xilinx Master Distributor
Agreement to which this Agreement is attached.  Either party may terminate this
Agreement before that date by providing fifteen (15) calendar days written
notice to the other party.  No termination shall affect either party’s
obligations and rights herein with respect to information disclosed prior to
termination.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

15.           Counterparts. This Agreement may be signed in duplicate originals,
or in separate counterparts, which are effective as if the parties signed a
single original.  A facsimile of an original signature transmitted to the other
party is effective as if the original was sent to the other party.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives and to be effective on and as of the
Effective Date.

 

DISTRIBUTOR:

XILINX, INC.:

 

 

 

 

 

 

 

 

By:

 

/s/ Harley Feldberg

 

By:

 

Christopher A. Henry

 

 

 

 

 

 

 

 

 

 

 

Harley Feldberg

 

 

 

Christopher A. Henry

 

 

 

(Print Name)

 

(Print Name)

 

 

 

 

 

 

 

 

 

Title:

 

President, EM Global

 

Title:

 

Sr. Director, Sales Operations

 

 

 

 

 

 

 

 

 

Date:

 

September 15, 2005

 

Date:

 

9-26-05

 

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

END USER LICENSE AGREEMENT

 

END USER LICENSE AGREEMENT BEFORE USING THIS SOFTWARE, CAREFULLY READ THE
FOLLOWING TERMS AND CONDITIONS.  BY INSTALLING, COPYING OR USING THE SOFTWARE,
YOU AGREE TO BE BOUND BY THE FOLLOWING TERMS AND CONDITIONS. IF YOU DO NOT AGREE
TO THESE TERMS AND CONDITIONS, DO NOT INSTALL, COPY OR USE, THE SOFTWARE.  IF
YOU HAVE ALREADY PURCHASED THE SOFTWARE, PROMPTLY RETURN IT TO THE PLACE WHERE
YOU OBTAINED IT AND YOUR MONEY WILL BE REFUNDED.

 

1.             License.  XILINX, Inc. (“XILINX”) hereby grants you a
nonexclusive license to use the software and related documentation (“Software”)
solely for your use in developing designs for XILINX Programmable Logic
devices.  You may not use the Software, its products, or outputs, to program or
develop designs for non-XILINX devices or products.  XILINX and its licensors
own and retain title to the Software and to any patents, copyrights, trade
secrets and other intellectual property rights therein. Except as expressly
provided herein, no right, title or other interest in or to the Software is
transferred.

 

2.             Registration and Transfer.  Each licensed user must register with
XILINX, and the Software may be used solely by such licensed user, provided that
any licensed user may install a copy of the Software on multiple computers, none
of which will be used simultaneously by such user. You may transfer the
Software, including any backup copy of the Software you may have made, the
related documentation, and a copy of this License to another user only with
XILINX’s consent (which shall not be unreasonably withheld), and provided (i)
the subsequent user reads and agrees to accept the terms and conditions of this
License and registers with XILINX, and (ii) you retain no copies of the Software
yourself.

 

3.             Restrictions.  The Software contains copyrighted material, trade
secrets and other proprietary information. You may not decompile, reverse
engineer, disassemble, or otherwise reduce the Software to human-perceivable
form. You may not modify or prepare derivative works of the Software. You may
not publish or disclose the results of any benchmarking of the Software or use
such results for your own competing development activities without the prior
written permission of XILINX.

 

4.             Term and Termination.  You may terminate this License at any time
by destroying the Software and all copies thereof.  XILINX may terminate this
License by written notice if you are in material breach of any of its
obligations and fail to cure such breach within 30 days after receipt of written
notice of such breach. Upon termination, you must destroy the Software and all
copies thereof.

 

5.             Governmental Use. The Software is commercial computer software
developed exclusively at XILINX’s expense.  Accordingly, pursuant to the Federal
Acquisition Regulations (FAR) Section 12.212 and Defense FAR Supplement Section
227.2702, use, duplication and disclosure of the Software by or for the
Government is subject to the restrictions set forth in this License.

 

6.             Export Restriction.  You agree not to export or reexport the
Software in any form without the appropriate government licenses.

 

7.             Third Party Beneficiary.  You understand that portions of the
Software and related documentation have been licensed to XILINX from third
parties and that such third parties are intended third party beneficiaries of
the provisions of this License.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

D-1

--------------------------------------------------------------------------------


 

8.             Limited Warranty and Disclaimer.  XILINX warrants that, for a
period of ninety (90) days from the date of delivery to you of the software as
evidenced by a copy of your receipt, the media on which the Software is
furnished will, under normal use, be free from defects in material and
workmanship.  Subject to applicable laws:  (1) XILINX’s and its licensors’
entire liability to you and your exclusive remedy under this warranty will be
for XILINX, at its option, after return of the defective Software media, to
either replace such media or to refund the purchase price paid therefore and
terminate this License;  (2) EXCEPT FOR THE ABOVE EXPRESS LIMITED WARRANTY, THE
SOFTWARE IS PROVIDED TO YOU “AS IS”; (3) XILINX AND ITS LICENSORS MAKE AND YOU
RECEIVE NO OTHER WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, AND XILINX AND ITS LICENSORS SPECIFICALLY DISCLAIM ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NONINFRINGE-MENT, OR FITNESS FOR A PARTICULAR
PURPOSE.  XILINX does not warrant that the functions contained in the Software
will meet your requirements, or that the operation of the Software will be
uninterrupted or error free, or that the defects in the Software will be
corrected.  Furthermore, XILINX does not warrant or make any representations
regarding use or the results of the use of the Software in terms of correctness,
accuracy, reliability or otherwise.

 

9.             LIMITATION OF LIABILITY.  SUBJECT TO APPLICABLE LAWS:  (1) IN NO
EVENT WILL XILINX OR ITS LICENSORS BE LIABLE FOR ANY LOSS OF DATA, LOST PROFITS,
COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, OR FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES ARISING FROM THE USE OR OPERATION
OF THE SOFTWARE OR ACCOMPANYING DOCUMENTATION, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY; (2) THIS LIMITATION WILL APPLY EVEN IF XILINX HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE; (3) THIS LIMITATION SHALL APPLY NOTWITHSTANDING
THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDIES HEREIN.  THE
LIMITATIONS OF REMEDIES AND DAMAGES IN THIS SOFTWARE LICENSE SHALL NOT APPLY TO
PERSONAL INJURY (INCLUDING DEATH) TO ANY PERSON CAUSED BY XILINX’S NEGLIGENCE
AND ARE SUBJECT TO THE PROVISION SET OUT BELOW UNDER THE HEADING “GOVERNING
LAW.”

 

10.           Governing Law.  This License shall be governed by the laws of the
State of California, without reference to conflict of laws principles.

 

11.           General.  If for any reason a court of competent jurisdiction
finds any provision of this License, or portion thereof, to be unenforceable,
that provision of the License shall be enforced to the maximum extent
permissible so as to effect the intent of the parties, and the remainder of this
License shall continue in full force and effect.  This License constitutes the
entire agreement between the parties with respect to the use of this Software
and related documentation, and supersedes all prior or contemporaneous
understandings or agreements, written or oral, regarding such subject matter.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

D-2

--------------------------------------------------------------------------------


 

ADDENDUM A

 

DISTRIBUTOR INVENTORY RELIEF

 

Xilinx sells Product to Distributor at the Price which is noted in the
Distributor Cost (DC) column per Xilinx’s Price Book.  Due to a variety of
factors, variances can exist between the Price and the Adjusted Distributor Cost
(ADC) after Distributor sells through to an end customer. In order to provide
for cash flow relief to Distributor, Xilinx will provide working capital relief
on Distributor’s inventory up to the days supply goal communicated in Xilinx’s
Guidelines.  Xilinx will implement the terms of the Distributor Inventory Relief
(DIR) Program as follows:

 

DIR will be calculated each month by Xilinx to determine an average discount
factor to apply to ending on hand (EOH) inventory held by Distributor, limited
to the days supply goal.  The calculation will be as follows:

 

[* * *]

 

Within three weeks of the close of each Xilinx fiscal month, the prior month’s
DIR debit or credit will be reversed and a new debit or credit will be issued on
the same day, and will be payable or available for application toward
Distributor’s payment on thirty (30) day terms.

 

As conditions to the above, the parties agree to the following:

 

The days supply goal shall be [* * *] days commencing [* * *];

 

Any changes to the days supply goal shall be reasonably determined by Xilinx
upon prior consultation with Distributor;

 

Xilinx will provide Distributor [* * *] written notice of a change to the days
supply goal; and

 

In the event of significant unforeseen circumstances such as an event of force
majeure, the parties will consult in regard to any necessary adjustments to the
DIR program.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------


 

ADDENDUM B

 

Currency Exchange Rate Risk Sharing Program

 

Xilinx invoices and transacts all debits and credits with Distributor in U.S.
dollars.  To the extent Distributor’s resale price to the end customer is quoted
in local currency other than the U.S. dollar, Xilinx calculates the Adjusted
Distributor Cost (ADC) in U.S. dollars using the monthly accounting exchange
rate in effect on the quote date (as maintained on Xilinx’s FOX system).  This
rate is as quoted on Bank of America’s web page on the last day of the prior
month.  Quotes with a Suggested Resale Price (SRP) in local currency are
generally effective for a maximum of six months.  Distributor accepts the risk
of exchange rate fluctuations for the duration of each quote.  In order to
partially offset some of this risk, Xilinx and Distributor agree to the
following Currency Exchange Rate Risk Sharing Program.

 

The program will be activated only when the average monthly local currency / $
exchange rate increases or decreases by more than [* * *] percent [* * *]
compared to the prior quarter’s average rate.  The source for the daily exchange
rates used to calculate both the current month’s average and the prior quarter’s
average will be the Bank of America web page as follows:

 

https://bofacapital.bankofamerica.com/CapitalMarkets/CapitalMarketsOverview.jsp

 

Xilinx and Distributor will share equally the incremental change in the exchange
rate above [* * *] percent [* * *] multiplied by Distributor’s net cash payments
to Xilinx for the current month.  The debit or credit will be processed within
the first payment cycle in the subsequent month and will be payable or available
for application toward Distributor’s payment on [* * *] day terms.

 

 

XILINX CONFIDENTIAL

Note: Confidential treatment has been requested for the portion of this Exhibit
10.1 designated with [* * *].  The copy filed herewith omits the information
subject to the confidentiality request.  A complete version of this Exhibit has
been filed separately.

 

--------------------------------------------------------------------------------